Exhibit 10.6


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (“Agreement”) is made and entered into as of
April 29, 2016 (“Effective Date”), by and between Ascent Solar Technologies,
Inc., a Delaware corporation (“Company”), and Global Ichiban Limited
(“Purchaser”).
Recitals
A.    The parties desire that, upon the terms and subject to the conditions
herein, Purchaser will purchase $1,000,000.00 in shares of convertible,
redeemable Series G Preferred Stock, convertible into shares of Common Stock;
and
B.    The offer and sale of the Securities provided for herein are being made
pursuant to exemption from registration under Section 4(2) of the Act as a
transaction by an issuer not involving any public offering, and as a private
placement of restricted securities pursuant to Rule 506 of Regulation D or
Regulation S promulgated under the Act.
Agreement
In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Purchaser agree as follows:
I.    Definitions. In addition to the terms defined elsewhere in this Agreement
and the Transaction Documents, capitalized terms that are not otherwise defined
herein have the meanings set forth in the Glossary of Defined Terms attached
hereto as Exhibit 1.
II.    Purchase and Sale.
A.    Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to each Closing set forth below, Company hereby
agrees to sell to Purchaser for the aggregate sum of $1,000,000.00 (“Purchase
Amount”), and Purchaser hereby agrees to purchase from Company, an aggregate of
1,000 shares of Series G Preferred Stock (“Preferred Shares”) of Company, at a
price of $1,000.00 per Preferred Share.
B.    Deliveries. The following documents will be fully executed and delivered
on or before the initial Closing:
1.    This Agreement; and
2.    Certificate of Designations, in the form attached hereto as Exhibit 2, as
filed with and accepted by the Secretary of State of the State of Delaware.
C.    Conditions. Notwithstanding any other provision, as a condition precedent
to each Closing (defined below), all of the following conditions must be
satisfied:





--------------------------------------------------------------------------------





1.    All documents, instruments and other writings required to be delivered by
Company to Purchaser pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;
2.    The Common Stock is listed for and currently trading on the Trading
Market, Company is in compliance with all requirements to maintain listing on
the Trading Market, and there is no notice of any suspension or delisting with
respect to the trading of the shares of Common Stock on such Trading Market
(other than with respect to such notices and matters as have been publicly
disclosed by the Company prior to the date of this Agreement);
3.    The representations and warranties of Company set forth in this Agreement
are true and correct in all material respects as if made on such date;
4.    No material breach or default has occurred under any Transaction Document
or any other agreement with Purchaser;
5.    Company has the number of duly authorized shares of Common Stock reserved
for issuance as required pursuant to the terms of this Agreement; and
6.    There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any pending or threatened proceeding or investigation which may have the
effect of prohibiting or adversely affecting any of the transactions
contemplated by this Agreement; no statute, rule, regulation, executive order,
decree, ruling or injunction will have been enacted, entered, promulgated or
adopted by any court or governmental authority of competent jurisdiction that
prohibits the transactions contemplated by this Agreement, and no actions, suits
or proceedings will be in progress, pending or, to Company’s knowledge
threatened, by any person other than Purchaser or any Affiliate of Purchaser,
that seek to enjoin or prohibit the transactions contemplated by this Agreement.
D.    Closing. Subject to the conditions and limitations set forth in this
Agreement, at each of the Closings, Purchaser will purchase and make payment for
250 of the Preferred Shares by payment to Company in cash by wire transfer of
$250,000 of immediately available funds to an account designated by Company. At
each of the Closings, Company will deliver a stock certificate representing 250
of the Preferred Shares to Purchaser against payment therefor. Provided that all
conditions set forth in Section II.C above have been fully satisfied at or prior
to each such Closing, the Closings shall occur on (i) May 2, 2016, (ii) May 9,
2016, (iii) May 16, 2016, and (iv) May 23, 2016. The time and date of any
Closing may be changed to such other date and time as may be agreed to by the
parties.


2

--------------------------------------------------------------------------------





III.    Representations and Warranties.
A.    Representations Regarding Transaction. Except as set forth in any current
or future Public Reports, Company hereby represents and warrants to, and as
applicable covenants with, Purchaser as of each Closing:
1.    Organization and Qualification. Company and each Subsidiary is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, as
applicable, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither Company
nor any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of Company and each Subsidiary is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in a Material Adverse Effect
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
2.    Authorization; Enforcement. Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company other than
the filing of the Certificate of Designations. Each of the Transaction Documents
has been, or upon delivery will be, duly executed by Company and, when delivered
in accordance with the terms hereof, will constitute the valid and binding
obligation of Company, enforceable against Company in accordance with its terms,
except (a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law. Neither Company nor any Subsidiary
is in violation of any of the provisions of its respective certificate or
articles of incorporation, by-laws or other organizational or charter documents.
3.    No Conflicts. The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Securities and the
consummation by Company of the other transactions contemplated thereby do not
and will not conflict with or


3

--------------------------------------------------------------------------------





violate any provision of Company’s or any Subsidiary’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, (b)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of Company or any Subsidiary, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Company or Subsidiary debt or otherwise)
or other understanding to which Company or any Subsidiary is a party or by which
any property or asset of Company or any Subsidiary is bound or affected, (c)
conflict with or result in a violation of any material law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which Company or a Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of Company or a Subsidiary is bound or affected, or (d) conflict with or
violate the terms of any material agreement by which Company or any Subsidiary
is bound or to which any property or asset of Company or any Subsidiary is bound
or affected; except in the case of each of clauses (b), (c) and (d), such as
could not have or reasonably be expected to result in a Material Adverse Effect.
4.    Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than the filing of the Certificate of Designations and required federal
and state securities filings and such filings and approvals as are required to
be made or obtained under the applicable Trading Market rules in connection with
the transactions contemplated hereby, each of which has been, or if not yet
required to be filed will be, timely filed.
5.    Issuance of Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens. Company has reserved and will continue to reserve from its duly
authorized capital stock sufficient shares of its Preferred Shares and Common
Stock for issuance pursuant to the Transaction Documents.
6.    No Integrated Offering. Neither Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by Company that cause a violation of the Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Trading Market.


4

--------------------------------------------------------------------------------





B.    Representations Regarding Company. Except as set forth in any current or
future Public Reports, if any, Company hereby represents and warrants to, and as
applicable covenants with, Purchaser as of the Closing:
1.    Capitalization. The capitalization of Company is as described in Company’s
most recently filed Public Report. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents which has not been
waived or satisfied. All of the outstanding shares of capital stock of Company
are validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of Company or others is
required for the issuance and sale of the Securities.
2.    Subsidiaries. All of the direct and indirect subsidiaries of Company (if
any) are set forth in the Public Reports. Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary, and all
of such directly or indirectly owned capital stock or other equity interests are
owned free and clear of any Liens. All the issued and outstanding shares of
capital stock of each Subsidiary are duly authorized, validly issued, fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
3.    Public Reports; Financial Statements. Company has filed all required
Public Reports for the one year preceding the Effective Date. As of their
respective dates or as subsequently amended, the Public Reports complied in all
material respects with the requirements of the Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the Public Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Company and its consolidated subsidiaries as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.
4.    Material Changes. Except as specifically disclosed in the Public Reports,
(a) there has been no event, occurrence or development that has had, or that
could reasonably be


5

--------------------------------------------------------------------------------





expected to result in, a Material Adverse Effect, (b)    Company has not
incurred any liabilities (contingent or otherwise) other than (i) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice, and (ii) liabilities not required to be reflected in Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) Company has not altered its method of accounting,
(d) Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (e) Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans.
5.    Compliance. Neither Company nor any Subsidiary (a) is in material default
under or in material violation of(and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business except in each case as could not have
a Material Adverse Effect.
6.    Regulatory Permits. Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.
7.    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Except as disclosed in the Public Reports,
Company has not, in the 12 months preceding the Effective Date, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that Company is not in compliance with the listing or
maintenance requirements of such Trading Market. Company is, and has no reason
to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.


6

--------------------------------------------------------------------------------





8.    Acknowledgments Regarding Purchaser. Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of Company and its
representatives, and Company acknowledges and agrees that:
a.    Purchaser is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby;
b.    Purchaser does not make or has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section III.C below; and
c.    Purchaser is not acting as a legal, financial, accounting or tax advisor
to Company, or fiduciary of Company, or in any similar capacity, with respect to
this Agreement and the transactions contemplated hereby. Any statement made by
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is not advice or a
recommendation, and is merely incidental to Purchaser’s purchase of the
Securities.
C.    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants as of each Closing as follows:
1.    Organization; Authority. Purchaser has the full right, power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary company or similar action
on the part of Purchaser. Each Transaction Document, to which Purchaser is a
party has been, or will be, duly executed by Purchaser, and when delivered by
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (c) insofar as
indemnification and contribution provisions may be limited by applicable law.
2.    Purchaser Status. At the time Purchaser was offered the Securities,
Purchaser was, and at the Effective Date Purchaser is an “accredited investor”
as defined in Rule 501(a) under the Act. If Purchaser is not a “U.S. Person” as
defined by Regulation S of the Act, such Purchaser: (i) represents that
Purchaser is not acquiring the Securities for the account or benefit of a U.S.
Person; (ii) represents Purchaser was not in the United States at the time the
offer to purchase the Securities was received; and (iii) acknowledges that the
Securities are


7

--------------------------------------------------------------------------------





“restricted securities” within the meaning of the Act and will be issued to the
Purchaser in accordance with Regulation S of the Act. Purchaser and Company
agree that Company will refuse to register any transfer of the Securities, not
made in accordance with the provisions of Regulation S of the Act, pursuant to
registration under the Act, pursuant to an available exemption from
registration, or pursuant to this Agreement. If Purchaser is not a United States
person (as defined by Section 7701(a)(30) of the U.S. Internal Revenue Code),
Purchaser hereby represents that Purchaser has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
acquire the Securities or any use of this Agreement, including (aa) the legal
requirements within its jurisdiction for the purchase of the Securities, (bb)
any foreign exchange restrictions applicable to such purchase, (cc) any
governmental or other consents that may need to be obtained, and (dd) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities. Purchaser represents
that Purchaser's payment for and continued beneficial ownership of the
Securities will not violate any applicable securities or other laws of
Purchaser's jurisdiction.
3.    Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
4.    Ownership. Purchaser is acquiring the Securities as principal for its own
account. Purchaser is acquiring the Securities hereunder in the ordinary course
of its business.
IV.    Securities Provisions.
A.    No Non-Public Information. Company covenants and agrees that neither it
nor any other Person acting on its behalf will, provide Purchaser or its agents
or counsel with any information that Company believes or reasonably should
believe constitutes material non-public information. On and after the Effective
Date, neither Purchaser nor any Affiliate of Purchaser will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company. Company understands and
confirms that Purchaser will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Securities.
B.    Reservation of Shares. Company shall maintain a reserve from its duly
authorized Common Stock for issuance pursuant to the Transaction Documents
authorized shares


8

--------------------------------------------------------------------------------





of Common Stock in an amount sufficient to immediately issue all shares of
Common Stock potentially issuable upon any conversion of the Preferred Shares.
C.    Ownership Restrictions. Company and the Purchaser agree that,
notwithstanding any other provision in this Agreement or the Certificate of
Designations, at no time may the Preferred Shares be converted if the number of
shares of Common Stock to be received by the Purchaser pursuant to such
conversion, when aggregated with all other shares of Common Stock then
beneficially (or deemed beneficially) owned by the Purchaser, would result in
the Purchaser beneficially owning more than 4.9% of all Common Stock outstanding
as determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.
V.    General Provisions.
A.    Notice. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder will be in writing and
will be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications shall be the address for such Person on file at the
Company’s office or such other address as may be designated in writing
hereafter, in the same manner, by such Person.
B.    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
C.    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld. Purchaser may assign any or all of its rights under this Agreement (a)
to any Affiliate, or (b) to any Person to whom Purchaser assigns or


9

--------------------------------------------------------------------------------





transfers any Securities, provided such transferee agrees to be bound by the
provisions hereof with respect to the transferred Securities and Purchaser
remains primarily responsible for the performance of its obligations under this
Agreement.
D.    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section IV.G.
E.    Fees and Expenses. Each party will pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents.
F.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.
G.    Replacement of Certificates. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, Company will issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to Company
of such loss, theft or destruction and customary and reasonable indemnity, if
requested. The applicants for a new certificate or instrument under such
circumstances will also pay any reasonable third-party costs associated with the
issuance of such replacement certificates.
H.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado. All actions and proceedings
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court, in each case sitting in Boulder or
Denver County, Colorado.
I.    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
Company will be entitled to specific performance under the Transaction
Documents, and injunctive relief to prevent any actual or threatened breach
under the Transaction Documents, to the full extent permitted under federal and
state securities laws.
J.    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and will not be deemed to limit or affect any of the
provisions hereof


10

--------------------------------------------------------------------------------





K.    Survival. The representations and warranties contained herein will survive
each Closing and the delivery of the Shares until all Preferred Shares issued to
Purchaser or any Affiliate have been converted or redeemed.
L.    Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in this Agreement and any
Transaction Document refer to U.S. dollars.
M.    Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together will be considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
portable document format, facsimile or electronic transmission, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
N.    Entire Agreement. This Agreement, including the Exhibits hereto, which are
hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, attorney or agent has
relied upon any collateral contract, agreement, assurance, promise,
understanding or representation not expressly set forth hereinabove. The parties
hereby expressly waive all rights and remedies, at law and in equity, directly
or indirectly arising out of or relating to, or which may arise as a result of,
any Person’s reliance on any such assurance.
[Signature page follows]




11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.
Company:


ASCENT SOLAR TECHNOLOGIES, INC.


By:    /s/ Victor Lee
Name:    Victor Lee
Title:    Chief Executive Officer




[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the Effective Date.


Purchaser:


GLOBAL ICHIBAN LIMITED


By: LT Asia Management Ltd.
By:    /s/ Ashley Ong
Name:    Ashley Ong
Title:    Director








[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------






Exhibit 1
Glossary of Defined Terms
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
“Agreement” means this Securities Purchase Agreement.
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit 2.
“Closing” has the meaning set forth in Section II.D.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Shares” includes the Shares of Common Stock issuable upon conversion of
the Preferred Shares.
“Common Stock” means the common stock, par value $0.0001 per share, of Company
and any replacement or substitute thereof, or any share capital into which such
Common Stock will have been changed or any share capital resulting from a
reclassification of such Common Stock.
“Company” has the meaning set forth in the first paragraph of the Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.
“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.
“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, or (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, or (c) a Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document.


Exhibit 1-1

--------------------------------------------------------------------------------





“Material Permits” has the meaning set forth in Section III.B.6.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.
“Preferred Shares” means shares of Series G Preferred Stock, par value $0.0001
per share, of Company provided for in the Certificate of Designations, to be
issued to Purchaser pursuant to this Agreement.
“Public Reports” includes all reports required to be filed by Company under the
Act or the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the Effective Date and thereafter.
“Purchase Amount” has the meaning set forth in Section II.A.1.
“Purchaser” has the meaning set forth in the first paragraph of the Agreement.
“Securities” means the Preferred Shares and the Common Shares.
“Shares” include the Preferred Shares and the Common Shares.
“Subsidiary” means any Person Company owns or controls, or in which Company,
directly or indirectly, owns a majority of the capital stock or similar interest
that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
“Trading Market” means the OTC Markets, NASDAQ Stock Market, NYSE Amex, or the
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.
“Transaction Documents” means this Agreement, the other agreements, certificates
and documents referenced herein or the form of which is attached hereto, and the
exhibits, schedules and appendices hereto and thereto.






Exhibit 1-2

--------------------------------------------------------------------------------






Exhibit 2
Form of Certificate of Designations
ASCENT SOLAR TECHNOLOGIES, INC.
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES G PREFERRED STOCK
Ascent Solar Technologies, Inc., a Delaware corporation (the “Corporation”),
does hereby certify that:
The following resolutions were duly adopted by the Board of Directors at a
special meeting of the Board of Directors held on April 29, 2016 and in
accordance with the Corporation’s Certificate of Incorporation and with the
provisions of Section 151 of the Delaware General Corporation Law, which
resolutions remain in full force and effect on the date hereof:
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 25,000,000
shares, $0.0001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any Series and the
designation thereof, of any of them;
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid and as set forth in this Certificate of
Designations of Preferences, Rights and Limitations of Series G Preferred Stock,
to designate the rights, preferences, restrictions and other matters relating to
the Series G Preferred Stock, which will consist of up to 2,000 shares of the
Preferred Stock which the Corporation has the authority to issue, as follows:
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:
I.    Terms of Preferred Stock.
A.    Designation, Amount and Par Value. The series of Preferred Stock will be
designated as the Corporation’s Series G Preferred Stock (the “Series G
Preferred Stock”) and the number of shares so designated will be 2,000, which
will not be subject to increase without any consent of the holders of the Series
G Preferred Stock (each a “Holder” and collectively, the


1

--------------------------------------------------------------------------------





“Holders”) that may be required by applicable law. Each share of Series G
Preferred Stock will have a par value of $0.0001 per share.
B.    Ranking and Voting.
1.    Ranking. The Series G Preferred Stock will, with respect to dividend
rights and rights upon liquidation, winding-up or dissolution, rank: (a) senior
with respect to dividends and pari passu in right of liquidation with the
Corporation’s common stock, par value $0.0001 per share (“Common Stock”); and
(b) junior to all existing and future indebtedness of the Corporation.
2.    Voting. Except as required by applicable law or as set forth herein, the
holders of shares of Series G Preferred Stock will have no right to vote on any
matters, questions or proceedings of this Corporation including, without
limitation, the election of directors.
C.    Dividends. Holders shall be entitled to receive cumulative dividends at
the rate per share (as a percentage of the Original Issue Price per share) of
10% per annum in accordance with the terms of this Certificate of Designation.
Dividends shall be payable (x) by way of inclusion in the conversion amount on
each conversion date or (y) upon any redemption. So long as any shares of Series
G Preferred Stock are outstanding, no dividends or other distributions will be
paid, declared or set apart with respect to any Common Stock, unless the amount
of any accumulated dividends are first paid to the holders of Series G Preferred
Stock.
D.    Protective Provisions.
1.    So long as any shares of Series G Preferred Stock are outstanding, the
Corporation will not, without the affirmative approval of the Holders of a
majority of the shares of the Series G Preferred Stock then outstanding (voting
as a class), (i) alter or change adversely the powers, preferences or rights
given to the Series G Preferred Stock or alter or amend this Certificate of
Designations, (ii) amend its certificate of incorporation or other charter
documents in breach of any of the provisions hereof, (iii) increase the
authorized number of shares of Series G Preferred Stock, or (iv) enter into any
agreement with respect to the foregoing.
2.    A “Deemed Liquidation Event” will mean: (a) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation


2

--------------------------------------------------------------------------------





immediately following such merger or consolidation, the parent corporation of
such surviving or resulting corporation; or (b) the sale, lease, transfer,
exclusive license or other disposition, in a single transaction or series of
related transactions, by the Corporation or any subsidiary of the Corporation of
all or substantially all the assets of the Corporation and its subsidiaries
taken as a whole, or the sale or disposition (whether by merger or otherwise) of
one or more subsidiaries of the Corporation if substantially all of the assets
of the Corporation and its subsidiaries taken as a whole are held by such
subsidiary or subsidiaries, except where such sale, lease, transfer, exclusive
license or other disposition is to a wholly owned subsidiary of the Corporation.
3.    The Corporation will not have the power to effect a Deemed Liquidation
Event referred to in Section I.D.2 unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation will be allocated among the holders of
capital stock of the Corporation in accordance with Section I.E.
E.    Liquidation
1.    Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, pari passu with any distribution
or payment made to the holders of Common Stock by reason of their ownership
thereof, the Holders of Series G Preferred Stock will be entitled to be paid out
of the assets of the Corporation available for distribution to its stockholders
an amount with respect to each share of Series G Preferred Stock equal to
(without duplication): (a) the Original Issue Price, plus (b) any accrued but
unpaid dividends thereon. If, upon any liquidation, dissolution or winding up of
the Corporation, whether voluntary or involuntary, the amounts payable with
respect to the shares of Series G Preferred Stock are not paid in full, the
holders of shares of Series G Preferred Stock will share equally and ratably
with the holders of shares of Common Stock in any distribution of assets of the
Corporation in proportion to the liquidation preference and an amount equal to
all accumulated and unpaid dividends, if any, to which each such holder is
entitled.2.    If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation will be insufficient to make payment
in full to all Holders, then such assets will be distributed among the Holders
at the time outstanding, ratably in proportion to the full amounts to which they
would otherwise be respectively entitled.
F.    Redemption.
1.    Mandatory Redemption by the Corporation . The Corporation shall redeem all
outstanding shares of Series G Preferred Stock on the first anniversary of the
date of the issuance of any shares of Series G Preferred Stock (each
respectively an “Issuance Date”) at


3

--------------------------------------------------------------------------------





a price per share (the “Redemption Price”) equal to the sum of the following
(without duplication): (a) the Original Issue Price, plus (b) any accrued but
unpaid dividends.
2.    Mechanics of Redemption. The Corporation will deliver written notice of
redemption via facsimile and overnight courier (“Notice of Redemption”) to each
Holder, which Notice of Redemption will indicate (a) the number of shares of
Series G Preferred Stock being redeemed and (b) the applicable Redemption Price.
3.    Payment of Redemption Price. Upon receipt by any Holder of a Notice of
Redemption, such Holder will promptly submit to the Corporation such Holder’s
Series G Preferred Stock certificates. Upon receipt of such Holder’s Series G
Preferred Stock certificates, the Corporation will pay the Redemption Price to
such Holder in cash.
G.    Conversion.
1.    Mechanics of Conversion.
a.    Subject to the terms and conditions hereof, one or more of the Series G
Preferred Stock may be converted into shares of Common Stock, at any time or
times after the Issuance Date, at the option of Holder, by (i) delivery of a
written notice to the Corporation (the “Holder Conversion Notice”), of the
Holder’s election to convert the Series G Preferred Stock.
b.    No fractional shares of Common Stock are to be issued upon conversion of
Series G Preferred Stock, but rather the Corporation shall issue to Holder scrip
or warrants in registered form (certificated or uncertificated) which shall
entitle Holder to receive a full share upon the surrender of such scrip or
warrants aggregating a full share.
c.    The Holder shall not be required to deliver the original certificates for
the Series G Preferred Stock in order to effect a conversion hereunder.
d.    The Corporation shall pay any and all taxes which may be payable with
respect to the issuance and delivery of Conversion Shares to Holder.
2.    Holder Conversion. In the event of a conversion of any Series G Preferred
Stock pursuant to a Holder Conversion Notice, the Corporation shall issue to the
Holder of such Series G Preferred Stock a number of Conversion Shares equal to
(a) the Original Issue Price plus accrued and unpaid dividends thereon,
multiplied by (b) the number of such Series G Preferred Stock subject to the
Holder Conversion Notice divided by (c) the Conversion Price with respect to
such Series G Preferred Stock.
3.    Stock Splits. If the Corporation at any time on or after the Issuance Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes


4

--------------------------------------------------------------------------------





of its outstanding shares of Common Stock into a greater number of shares, the
Conversion Price in effect immediately prior to such subdivision will be
proportionately adjusted and the number of Conversion Shares will be
proportionately increased. If the Corporation at any time on or after such
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately adjusted and the number of Conversion Shares will be
proportionately decreased. Any adjustment under this Section 3 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
4.    Rights. In addition to any adjustments pursuant to Section I.G.3, if at
any time the Corporation grants, issues or sells any options, convertible
securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon conversion of all Preferred Stock held by Holder immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.
5.    Definitions. For purposes of this Section I, the following terms shall
have the following meanings:
a.     “Conversion Price” means a price per share of Common Stock equal to $0.05
per share of Common Stock, subject to adjustment as otherwise provided herein.
b.    “Conversion Shares” means shares of Common Stock issuable upon conversion
of Series G Preferred Stock.
c.     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.
d.     “Original Issue Price” means $1,000.00 per share of Series G Preferred
Stock.
e.    “Trading Day” means any day on which the Common Stock is traded on the
Trading Market; provided that it shall not include any day on which the Common
Stock is (i) scheduled to trade for less than 5 hours, or (ii) suspended from
trading.


5

--------------------------------------------------------------------------------





f.    “Trading Market” means the OTC Markets, NASDAQ Stock Market, NYSE Amex, or
New York Stock Exchange, whichever is at the time the principal trading exchange
or market for the Common Stock.
6.    Limitations.
a.    Notwithstanding any other provision in this Agreement or the Certificate
of Designations, at no time may the Series G Preferred Stock be converted if the
number of shares of Common Stock to be received by the Holder pursuant to such
conversion, when aggregated with all other shares of Common Stock then
beneficially (or deemed beneficially) owned by the Holder, would result in the
Holder beneficially owning more than the lesser of (x) 9.9% or (y) such lesser
percentage as may be stated in a Holder’s securities purchase agreement for the
initial purchase of shares s Series G Preferred Stock, of all Common Stock
outstanding as determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. A Holder, upon not less
than 61 days’ prior notice to the Corporation, may increase or decrease the then
applicable beneficial ownership limitation provisions of this Section 6
applicable to its Series G Preferred Stock provided that the Beneficial
Ownership Limitation in no event exceeds 19.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion or redemption of this Series G Preferred
Stock held by the Holder and the provisions of this Section 6 shall continue to
apply. Any such increase or decrease will not be effective until the 61st day
after such notice is delivered to the Corporation and shall only apply to such
Holder and no other Holder.
H.    Register. The Corporation will keep at its principal office, or at the
offices of the transfer agent, a register of the Series G Preferred Stock. Upon
the surrender of any certificate representing Series G Preferred Stock at such
place, the Corporation, at the request of the record Holder of such certificate,
will execute and deliver (at the Corporation’s expense) a new certificate or
certificates in exchange therefor representing in the aggregate the number of
shares represented by the surrendered certificate. Each such new certificate
will be registered in such name and will represent such number of shares as is
requested by the Holder of the surrendered certificate and will be substantially
identical in form to the surrendered certificate.
II.    Miscellaneous.
A.    Notices. Any and all notices to the Corporation will be addressed to the
Corporation’s Chief Executive Officer at the Corporation’s principal place of
business on file with the Secretary of State of the State of Delaware. Any and
all notices or other communications or deliveries to be provided by the
Corporation to any Holder hereunder will be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such


6

--------------------------------------------------------------------------------





Holder appearing on the books of the Corporation, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder will be deemed
given and effective on the earliest of (1) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section II.A prior to 5:30 p.m. Eastern time, (2) the
date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
section later than 5:30 p.m. but prior to 11:59 p.m. Eastern time on such date,
(3) the second business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (4) upon actual receipt by the party to
whom such notice is required to be given.
B.    Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder will be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series G Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement will be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation will, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such class represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.
C.    Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and will not be deemed to
limit or affect any of the provisions hereof.
RESOLVED, FURTHER, that the chairman, chief executive officer, chief financial
officer, president or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Designation of Preferences, Rights and Limitations of Series
G Preferred Stock in accordance with the foregoing resolution and the provisions
of Delaware law.
[Signature page follows]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Certificate this 29th day
of April, 2016.
ASCENT SOLAR TECHNOLOGIES, INC.


Signed:     /s/ Victor Lee
Name:    Victor Lee
Title:    Chief Executive Officer






[Signature Page to Certificate of Designations]